Citation Nr: 1340325	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-43 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cognitive impairment, claimed as dementia, to include as secondary to service-connected mild traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and JR


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1994 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared before the undersigned Veterans Law Judge in May 2013 and delivered sworn testimony via video conference hearing in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for cognitive impairment, claimed as dementia, to include as secondary to service-connected mild traumatic brain injury.  In essence, the Veteran seeks to expand the grant of service connection of his mild traumatic brain injury disability.  In addition to direct service connection, secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In May 2009 the Veteran underwent a VA examination that was to address the medical matters raised by this appeal.  The examination did not address the matter as to whether the Veteran's cognitive impairment (characterized as difficulties in attention, concentration, and spatial orientation) was aggravated (worsened) by his service-connected mild traumatic brain injury.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination regarding the claimed cognitive impairment disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a cognitive impairment disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected mild traumatic brain injury, (d) was aggravated (made worse) by service-connected mild traumatic brain injury.

If the examiner determines that the Veteran has a cognitive impairment disability that is aggravated by the service-connected mild traumatic brain injury, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


